

116 HR 4049 IH: Allowing Body Cameras in Joint Task Forces Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4049IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Norton (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that the head of a Federal agency may not prohibit State or local uniformed law
			 enforcement officers from wearing or using body cameras on joint
			 operations with Federal law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Allowing Body Cameras in Joint Task Forces Act of 2019. 2.Use of body cameras in joint law enforcement operations permittedThe head of a Federal agency may not—
 (1)prohibit State or local uniformed law enforcement officers from wearing or using body cameras on joint operations with Federal law enforcement officers; or
 (2)otherwise condition participation in such a joint operation on State or local uniformed law enforcement officers refraining from wearing or using body cameras.
			